Citation Nr: 1547414	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  10-23 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for tinnitus.  


FINDING OF FACT

The Veteran's tinnitus is at least as likely as not caused by his military service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable decision herein as to entitlement to service connection for tinnitus, the Board finds that any deficiencies in notice or assistance are not prejudicial to the Veteran.    

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge may be deemed service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Establishing service connection on a direct-incurrence basis requires:  (1) competent diagnosis of a current disability; (2) medical, or in certain cases, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including organic diseases of the nervous system such as tinnitus, may be established on a presumptive basis by showing manifestation to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Court of Appeals for Veterans Claims has held that tinnitus is one of the chronic diseases in 38 C.F.R. § 3.309(a), as an organic disease of the nervous system.  Fountain, 27 Vet. App. at 259.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the claim, the Veteran is afforded the benefit of the doubt.  

Analysis

The Veteran's DD Form 214 lists his military occupational specialty (MOS) as aircraft engineer repairman.  In his November 2007 claim, the Veteran states that as a turbine engine specialist, he was exposed to the operating noise of aircraft.  In addition, the Veteran reports that during his military service in Vietnam, he was exposed to enemy hostile fire, including mortars, satchel charges, and explosive devices.  According to the Veteran, he was not provided with ear protection.  He claims that he developed a high pitched "buzzing" sensation in his ears while in service, which has persisted to the present.  

The Veteran's service treatment records are devoid of any reports of tinnitus during his active service.  However, the Veteran is competent to testify to the inception of tinnitus because ringing in the ears is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Caluza v. Brown, 7 Vet. App. 498, 504 (1995) (where determinative issue does not require medical expertise, lay evidence alone may suffice); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1930 (32nd ed. 2012) (defining tinnitus as "a noise in the ears, such as ringing, buzzing, roaring, or clicking").  The Veteran has consistently claimed that his tinnitus began during service and there is no record evidence contradicting this claim.  Thus, the Board finds the Veteran credible in his assertion regarding the onset of his tinnitus.  In addition, the Veteran's descriptions of noise exposure are credible as they are consistent with his MOS and his service in Vietnam.  See 38 U.S.C.A. § 1154(b).    

A VA audiology examination was conducted in March 2010, and an addendum opinion was obtained in May 2012.  The March 2010 examiner opined that the Veteran's tinnitus is unrelated to military noise exposure given the Veteran's statement, made during the examination, that he first noticed the tinnitus only ten to fifteen years earlier, although it had been forty years since he served in the military.  In his May 2012 addendum opinion, the same examiner again concluded that the Veteran's tinnitus is unrelated to military service.  However, the examiner also stated that he did not have the complete evidentiary record before him because the Veteran had submitted a supplemental statement which was "not available for review."  

The unavailable statement appears to be that submitted by the Veteran in June 2010 in connection with his VA Form 9.  In that statement, the Veteran provides additional details about his military noise exposure and clarifies his remarks regarding the onset of tinnitus.  Specifically, the Veteran states that his tinnitus only became a problem fifteen to twenty years ago when he started working in a quiet office setting.  Previously, the Veteran had worked in outdoor environments with noise, which kept the tinnitus from bothering him.  He wrote that "[i]t took working in a quiet office setting to fully realize how much my ears bothered me."  The Veteran stated that he did not report the tinnitus at the time of his separation because he was not asked about his hearing and did not want anything delaying his discharge.  

A second VA audiologist provided an opinion in February 2013, stating that she reviewed the Veteran's claims file and noted that at separation there was "no evidence of threshold shifting or tinnitus which would indicate acoustic trauma in service."  In addition, the audiologist referenced the Veteran's statement that his tinnitus began "years after service."  For these reasons, the audiologist concluded that it was less likely as not that the Veteran's tinnitus was caused by his military service.  

However, the absence of in-service evidence of tinnitus is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (stating "competent lay evidence can be sufficient in and of itself" to obtain disability benefits).  Evidence of current tinnitus, and a medically sound basis for attributing that disability to service, may serve as a basis for granting service connection where, as in this case, there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

There is no indication that either the May 2012 or February 2013 VA opinions considered the Veteran's statements regarding his history of in-service noise exposure or his clarification regarding the onset of tinnitus, as set forth in his June 2010 submission.  Thus, the Board assigns little probative value to the VA opinions, as both failed to consider the competent and credible lay evidence provided by the Veteran in support of his claim.  Instead, the Board gives greater probative weight to the Veteran's consistent and well-articulated statements regarding the inception of his tinnitus.  

Tinnitus may be subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d at 1331; Fountain, 27 Vet. App. at 259.  In this case, the record does not contain contradictory evidence regarding the onset of the Veteran's tinnitus, thus the Board finds no reason to dispute the Veteran's credibility on this issue.  Considering the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds it at least as likely as not that the Veteran incurred tinnitus during his military service.  See Walker, 708 F.3d at 1335-36.  Thus, service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107 (West 2002).  


ORDER

Entitlement to service connection for tinnitus is granted.  



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


